

114 S232 IS: Nevada Land Sovereignty Act of 2015
U.S. Senate
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 232IN THE SENATE OF THE UNITED STATESJanuary 22, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit the further extension or establishment of national monuments in the State of Nevada
 except by express authorization of Congress, and for other purposes.1.Short titleThis Act may be cited as the Nevada Land Sovereignty Act of 2015.2.Limitation on further extension or establishment of national monuments in the State of NevadaThe proviso of the last sentence of the first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16 U.S.C. 431a), is amended by inserting or Nevada after Wyoming.3.Prohibition on
			 enforcement of Secretarial Order No. 3310 in Nevada without congressional
 approvalExcept by express authorization of Congress, the Secretary of the Interior shall not implement, administer, or enforce Secretarial Order No. 3310, issued by the Secretary of the Interior on December 22, 2010.